Citation Nr: 0513776	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  00-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to an increased rating for residuals of 
abdominal wound with injury to right ileum; short bowel 
secondary to surgery, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an initial rating greater than 10 percent 
for scar, residual injury to the abdomen area, associated 
with residuals of abdominal wound with injury to right ileum; 
short bowel secondary to surgery.  

4.  Entitlement to an initial rating greater than 10 percent 
for right hip contracture, associated residuals of abdominal 
wound with injury to right ileum; short bowel secondary to 
surgery.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran has reported active service from November 1965 to 
October 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied claims for service 
connection for a nervous condition, an increased rating for 
residuals of abdominal injuries and pension benefits. 

The RO granted service connection for abdominal scar in an 
October 2002 rating action and assigned a 10 percent 
evaluation under Diagnostic Codes 7804-7801, effective in 
October 1998.  

In an August 2003 rating action, the RO also granted service 
connection for right hip contracture and assigned a 10 
percent evaluation under Diagnostic Code 7614, effective in 
December 2002.  While the veteran has not separately 
disagreed with these awards, they are inextricably linked to 
the abdominal wound residuals at issue, and the Board will 
consider all ratings.  

A November 2003 rating action granted pension benefits; 
therefore, the Board shall review the issues listed on the 
title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the December 1998 and September 2002 VA 
examination reports shows that the veteran's prior medical 
records were unavailable to the VA physicians.  Therefore, 
further review is needed.  

At the December 1998 VA intestinal examination, the veteran 
reported that he was receiving private medical treatment from 
Dr. Ruiz, in Luquillo, Puerto Rico.  These records have not 
been obtained.  

The veteran contends that he incurred PTSD as a result of 
stressors he experienced while engaged in combat in Vietnam.  
In July 2003, the veteran stated that he was awarded the 
Purple Heart.  The veteran's personnel records were not 
obtained by the RO, consequently, this has not been verified.  
Further, the evidence of record does not contain a copy of 
the appellant's DD-214.  

The service medical records relate that the veteran received 
treatment for an old abdominal injury.  However, the clinical 
records that pertain to the original treatment for this 
injury were not included with the service records.  As the 
veteran is contending that his stressors are directly related 
to his combat injury, the RO should attempt to obtain the 
veteran's complete service medical records.  

It is noted that the RO, in a December 2003 letter, requested 
that the veteran provide information regarding his stressors.  
However, the veteran in his response failed to provide 
specific details concerning his stressors, such as, 
incidents, dates or unit assignments.  It appears that since 
he has not provided precise details of his stressors 
including his combat injury, the RO did not attempt to have 
the veteran's stressors verified by U.S. Armed Services 
Center for Unit Records Research (CURR).  A submission to 
CURR may still be made, if the veteran responds with specific 
details before the development required in this remand is 
accomplished.

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should contact the veteran and 
request him to update the list of the 
doctors and health care facilities that 
have provided treatment for either his 
abdominal scar, intestinal disorder, or 
psychiatric disabilities.  If information 
is provided in sufficient detail, the RO 
should make arrangements to obtain all 
the records of the treatment afforded to 
the veteran from all the sources listed 
by him that are not already on file, 
including records from Dr. Ruiz, in 
Luquillo, Puerto Rico.  All information 
obtained should be made part of the file.

2.  The RO should obtain the veteran's 
complete service medical records, 
including INPATIENT CLINICAL RECORDS from 
these hospitalizations:

(a)  93rd Evacuation Hospital, Long 
Binh,  6 November to 18 November 
1966; 
(b)  106th General Hospital, Japan, 
November-December 1966; 
(c)  St. Albans Naval Hospital, 
December 1966 to 23 January 1967; 
(d)  Rehabilitation Hospital, 
Colorado Springs, January 1967 to 
August 1967.

and complete service personnel records 
and incorporate them into the claims 
file.  The RO should also verify his 
dates of service and specifically, 
inquire into the status of the veteran's 
Purple Heart.

3.  If the veteran's award of a Purple 
Heart is not verified and if the RO 
receives a sufficiently detailed stressor 
statement, development through the usual 
source should be pursued.

4.  If either the veteran's award of the 
Purple Heart is verified or if any 
stressors are verified, the RO should 
forward the claims folder to the VA 
physician who conducted the September 
2002 psychiatric review for an addendum 
(if unavailable to another VA physician).  
The examiner should add any additional 
statements or opinions regarding the 
etiology of veteran's psychiatric 
disorders, including whether the presence 
of the stressors affects the diagnosis 
regarding PTSD.  The report should 
include a complete rationale for all 
opinions expressed.  

5.  The claims folder should be referred 
to the examiners who conducted the 
September 2002 VA intestinal and scar 
examinations (if unavailable to other VA 
physicians).  The examiners should add 
any additional statements or opinions 
regarding the service-connected 
disorders.  The reports should include a 
complete rationale for all opinions 
expressed.  

6.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues of the 
veteran's entitlement to service 
connection for a psychiatric disorder and 
the ratings for the abdominal wound 
residuals.  If the benefits sought are 
not granted the veteran should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





